United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
MEDICAL CENTER, Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-246
Issued: April 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2011 appellant filed a timely appeal from a September 28, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant established that she has a compensable permanent
impairment entitling her to a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 28, 2011 OWCP decision, appellant submitted
new evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a
formal written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On October 1, 2009 appellant, then a 41-year-old health technician, filed a claim for
traumatic injury, alleging that she sustained injury due to her work duties on
September 18, 2009. She explained that she injured her back when she bent over to pick up a
fallen object.
By report dated October 28, 2009, Dr. Robert Fink, a Board-certified orthopedic surgeon,
diagnosed herniated lumbar disc at L5-S1 and disc bulge at L3-4. He stated that appellant’s
diagnoses were causally related to the alleged work incident.
On November 12, 2009 OWCP accepted appellant’s claim for displacement of lumbar
intervertebral disc without myelopathy.
Appellant underwent a series of epidural steroid injections as of January 15, 2010,
performed by Dr. Adeel Ahmad, a Board-certified physician in physical medicine and
rehabilitation. She underwent authorized lumbar laminectomy, microdiscectomy L4-5 on
June 15, 2010, performed by Dr. Geoffrey Dixon, a Board-certified neurosurgeon.
On January 21, 2011 Dr. Ahmed reported that appellant continued to have low back pain
with right lower limb pain and occasional parasthesias into the right foot. OWCP again
authorized a series of epidural injections.
Appellant filed a claim for schedule award on August 9, 2011.
On August 24, 2011 OWCP requested that appellant’s treating physician, Dr. Ahmad
evaluate appellant’s impairment according to the American Medical Association, Guides to the
Evaluation of Permanent Impairment the sixth edition of the A.M.A., Guides. Dr. Ahmad
submitted a medical report dated September 22, 2011 to OWCP. He listed the diagnoses of
thoracic or lumbosacral neuritis or radiculitis, degeneration of lumbar or lumbosacral
intervertebral disc, paresthesias and S/P lumbar spine operation. Dr. Ahmad recommended that
appellant return to sedentary work for four hours a day.
Appellant also submitted an attending physician’s report dated September 22, 2011,
signed by Dr. Ahmad, which diagnosed lumbosacral neuritis. The report indicated that her
period of partial disability was still to be determined.
By decision dated September 28, 2011, OWCP denied appellant’s claim for schedule
award.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

2

impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
Not all medical conditions accepted by OWCP result in permanent impairment to a
scheduled member.7 It is the claimant’s burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of an employment injury.8
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the regulations.9 Neither FECA nor the implementing regulations authorize the
payment of a schedule award for the permanent loss of use of the back or spine.10 In 1960,
amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.11
The A.M.A., Guides explain that impairment should not be considered permanent until
the clinical findings indicate that the medical condition is static and well stabilized. It is
understood that an individual’s condition is dynamic. Maximum medical improvement refers to
a date from which further recovery or deterioration is not anticipated, although over time there
may be some expected change. Once impairment has reached maximum medical improvement,
a permanent impairment rating may be performed.12
ANALYSIS
Appellant sought a schedule award pursuant to 5 U.S.C. § 8107 for her accepted
employment injury of lumbar disc displacement. The Board finds that she has not submitted
sufficient medical evidence to establish that she sustained permanent impairment to a scheduled
5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

H.P., Docket No. 11-894 (issued November 9, 2011); Thomas P. Lavin, 57 ECAB 353 (2006).

8

H.P., supra note 7; Tammy L. Meehan, 53 ECAB 229 (2001).

9

C.E., Docket No. 11-637 (issued October 14, 2011); William Edwin Muir, 27 ECAB 579 (1976).

10

FECA specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

12

A.M.A., Guides 19; Patricia J. Penney-Guzman, 55 ECAB 757 (2004).

3

member of the body resulting from the accepted employment injury. Nor does the medical
evidence of record establish that she is at maximum medical improvement.
As noted, FECA does not allow payment of a schedule award for permanent impairment
of the lumbar spine. However, a schedule award may be payable for permanent impairment of a
lower extremity, if the cause of the permanent impairment is an accepted injury to the lumbar
spine. In support of her claim for schedule award, appellant submitted reports from Dr. Ahmad.
Although OWCP properly advised him to do so, Dr. Ahmad did not provide any evaluation of
lower extremity impairment pursuant to the A.M.A., Guides.
Before a schedule award can be granted pursuant to the A.M.A., Guides, a description of
appellant’s impairment must be obtained from her physician. The description must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations.13 Dr. Ahmad provided a
diagnosis of appellant’s condition as well as his opinion regarding of the cause of the condition,
but he did not provide an impairment rating as requested.
The Board further notes that on September 22, 2011 Dr. Ahmad notes that appellant’s
period of partial disability was still to be determined. This statement suggests that appellant has
not yet reached maximum medical improvement. As noted, permanent impairment should only
be evaluated after she has reached maximum medical improvement. It is appellant’s burden to
establish entitlement to a schedule award, and she did not meet her burden in this case.
Appellant may request a schedule award in the future based on medical evidence showing
that she has reached maximum medical improvement and has a permanent impairment to a
scheduled member or function of the body.
CONCLUSION
The Board finds that appellant is not entitled to a schedule award under 5 U.S.C. § 8107
as the medical evidence does not establish an employment-related permanent impairment to a
scheduled member or function of the body.

13

See D.N., 59 ECAB 576 (2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2011 is affirmed.
Issued: April 11, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

